Insofar as the notice purported to be an appeal from the order entered October 17, 1955, it was properly rejected by the petitioner-respondent. Although it is characterized as an appeal from a motion to reargue, the notice may be read as a notice of appeal from the order entered November 22, 1955, which, according to the papers now before the court, appears to have been a disposition of a motion to intervene and vacate, as distinguished from a motion for reargument. Treating the notice of appeal as an appeal from the order entered November 22, 1955, the motion is granted to the extent stated in the order entered herein. Concur — Breitel, J. P., Botein, Cox, Frank and Bergan, JJ.